Citation Nr: 0921479	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-11 474	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastroesophageal 
reflux.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1984 to April 
2005.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 2006 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in North Little Rock, 
Arkansas, (hereinafter RO).  The case was remanded by the 
Board for additional development in August 2008 and is now 
ready for appellate review of the issue of entitlement to 
service connection for gastroesophageal reflux.  A January 
2009 rating decision issued after this remand granted service 
connection for erectile dysfunction, and this issue is thus 
no longer before the Board. 

The issue of entitlement to service connection for a 
psychiatric disorder requires additional development and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

There is no competent evidence linking gastroesophageal 
reflux to service.  

CONCLUSION OF LAW

Service connection for gastroesophageal reflux is denied.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 
 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
April 2006, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, this letter 
provided the Veteran with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements and evidence he presented.  The Veteran was 
also, as requested by the Board in its August 2008 remand, 
afforded a VA Compensation and Pension examination in 
November 2008 that included an opinion as to whether the 
Veteran's gastroesophageal reflux was etiologically related 
to service.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review of the issued 
adjudicated below may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim decided below that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim adjudicated in this 
decision.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for  Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service treatment records reflect treatment for 
gastrointestinal complaints, to include diarrhea in July 1995 
at which time the assessment was acute gastroenteritis.  The 
Veteran complained about stomach cramps and nausea in 
September 1996 with an assessment at that time of mild 
gastritis.  In February 2001, the assessment was 
gastroenteritis and likely a Mallory Weiss tear after the 
Veteran complained about diarrhea, stomach cramps, vomiting 
and nausea.  The service retirement examination conducted in 
November 2004 did not reflect a stomach disability, nor did 
the Veteran refer to such a disability on a medical history 
collected at that time.   

After service, the Veteran was afforded a VA digestive system 
examination in April 2006 at which time he reported a history 
of reflux of about five to six years, which places such 
symptomatology to service.  He reported no treatment other 
than over the counter remedies.  Following the examination, 
the diagnosis was gastroesophageal reflux.  The Veteran was 
afforded another VA examination in November 2008 that, as 
noted above, included an opinion as to whether the Veteran's 
gastroesophageal reflux disease was incurred in service.  The 
impression was gastroesophageal reflux disease, and following 
a review of the Veteran's claims file, the examiner completed 
an addendum in which he concluded that it was "less than 
50/50 likely that his acid reflux had [its] onset in the 
military."  As support for this determination, the examiner 
referenced the fact that he did not find evidence of 
gastroesophageal reflux in the service treatment records, and 
that while the Veteran did have gastroenteritis and gastritis 
in service, the conditions were "treated accordingly," and 
the 2004 retirement examination failed to reveal any 
complaints relating to the stomach.  As such, he concluded 
that the Veteran had "isolated episodes of gastroenteritis 
which resolved themselves [during service.]"  

A review of the remaining evidence of record does not 
otherwise reveal any competent medical opinion linking 
gastroesophageal reflux to service.  As for the  Veteran's 
assertions that his reflux to service is related to service, 
as well as those of the Veteran's representative in his April 
2009 presentation to the Board that the  Veteran's reflux is 
the result of in-service "stress," such assertions cannot 
be used to establish a claim as laypersons such as the 
Veteran and his representative are not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and given the lack of any 
evidence linking the condition to service, the claim for 
service connection for reflux must be denied.  Hickson, 
supra. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for gastroesophageal reflux, the doctrine is not 
for application.  Gilbert, supra.  
 
ORDER

Entitlement to service connection for gastroesophageal reflux 
is denied.  


REMAND

Following the August 2008 remand, the Veteran was afforded a 
VA psychiatric examination in November 2008 that resulted in 
a diagnosis of PTSD, with the examiner reporting that there 
"does appear to be a nexus between his current symptoms and 
service stressors as described by the Veteran."  She noted 
however that the Veteran's stressors had not been verified.  
What she did not discuss was the relationship between the 
Veteran's current depression and anxiety as diagnosed by a 
private psychiatrist in February 2007 and the psychiatric 
symptoms actually documented in the service treatment records 
(See March 1996 assessment of anxiety and stress and a 
follow-up psychiatric consultation noting depression and 
possible adjustment disorder and the Veteran's complaints 
about anxiety and depression at his November 2004 service 
retirement examination).

With respect to the in-service stressors reported by the 
Veteran, he reported "stress" associated with serving as an 
ordinance specialist in service in Kuwait from 1995 to 1996 
and Hungary in 1997 and 1998 in support of military 
operations in the former Yugoslavia.  The service personnel 
records confirm that the Veteran was in fact an Ammunition 
Specialist and that he was assigned to Kuwait in 1995 and 
1996 and Hungary in 1997 and 1998.  Undoubtedly, such service 
would by definition involve at least some degree of stress, 
and the Board thus concludes that this case must be remanded 
again to afforded the Veteran another VA psychiatric 
examination that includes an opinion as to whether the 
confirmed diagnoses of depression and anxiety in 2007 are 
etiologically related to the stress incurred in service in 
order to fulfill the duty to assist the Veteran.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the current diagnosis of PTSD, the Board 
emphasizes that while it has conceded above that there was 
some degree of stress during the Veteran's service, he has 
yet to provide the specific information as to the occurrence 
of an in-service stressor that could support a diagnosis of 
PTSD to allow for service department verification requested 
by the Veteran's representative in his April 2009 
presentation.  See June 23, 2006, "Formal finding of a lack 
of information required to corroborate stressor(s) associated 
with a claim for service connection for PTSD."  As the 
Veteran's awards and decorations do not reflect indicia of 
combat, his lay testimony, by itself, is not be enough to 
establish the occurrence of any of his alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Service 
connection for post-traumatic stress disorder cannot be 
granted in this case unless there is credible supporting 
evidence that any of the claimed in-service stressors 
actually occurred.  See 38 C.F.R. § 3.304(f); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  As such, 
and in light of the necessary development requested above, 
the Veteran will be provided one more opportunity to provide 
sufficiently specific stressor information as to allow for 
verification by the U. S. Army and Joint Services (JSRRC)  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate VCAA 
development letter pertaining to service 
connection for PTSD that includes a PTSD 
questionnaire.  The Veteran should be 
notified that stressors may be 
corroborated by evidence from sources 
other than the service records, such as 
statements from eyewitnesses.  The 
Veteran should be requested to return the 
PTSD questionnaire, and provide further 
specific detail, such as specific dates, 
times, and locations, concerning the 
claimed inservice stressors.  If 
sufficiently detailed stressor 
information is provided, the RO should 
forward such stressor information to the 
JSRRC for verification. 

2.  The Veteran must be afforded a VA 
psychiatric examination to determine 
the etiology of any psychiatric 
disorder currently found, in particular 
depression and/or anxiety.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and 
post service medical records and 
examination, the examiner should 
provide an opinion as to whether, if 
shown, depression, anxiety disorder or 
any other acquired psychiatric disorder 
is etiologically related to in-service 
psychiatric problems, to include the 
assessments therein of anxiety, stress, 
depression and possible adjustment 
disorder.  It would be helpful if the 
physician would use the following 
language, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  A complete rationale for 
each opinion must be provided.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claim for service 
connection for a psychiatric disorder to 
include PTSD must be readjudicated by the 
RO.  If this readjudication does not 
result in a complete grant of all 
benefits sought by the Veteran, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case and an appropriate period of time 
must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
 Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


